217 F.2d 21
95 U.S.App.D.C. 7
LEE KWOK DUN, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the UnitedStates, Appellee.
No. 11743.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 29, 1954.Decided Nov. 18, 1954.Writ of Certiorari Denied Jan. 31, 1955.See 75 S.Ct. 341.

Mr. Jack Wasserman, Washington, D.C., for appellant.
Mr. Joseph M. F. Ryan, Jr., Asst. U.S. Atty., Washington, D.C. with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.  Messrs. Charles M. Irelan, U.S. Atty., Washington, D.C., at time record was filed, and William R. Glendon and William J. Peck, Asst. U.S. Attys., Washington, D.C., at time record was filed, entered appearances for appellee.
Before EDGERTON, BAZELON, and DANAHER, Circuit Judges.
PER CURIAM.


1
The plaintiff Lee Kwok Dun brought this suit against the Attorney General for a declaratory judgment that the plaintiff is a citizen of the United States.  The District Court, after a hearing, entered judgment for the defendant.  We find no error affecting substantial rights.


2
Affirmed.